                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF MARYLAND
         CHAMBERS OF                                                                    101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                             BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                 (410) 962-7780
                                                                                             Fax (410) 962-1812


                                                          November 8, 2018

    LETTER TO COUNSEL

            RE:     Jamaleddine C. v. Commissioner, Social Security Administration;1
                    Civil No. SAG-18-203

    Dear Counsel:

            On January 23, 2018, Plaintiff petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claims for Disability Insurance Benefits
    and Supplemental Security Income. (ECF 1). I have considered the parties’ cross-motions for
    summary judgment. (ECF 12, 13). I find that no hearing is necessary. See Loc. R. 105.6 (D.
    Md. 2016). This Court must uphold the decision of the Agency if it is supported by substantial
    evidence and if the Agency employed proper legal standards. See 42 U.S.C. §§ 405(g),
    1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny
    Plaintiff’s motion, grant the SSA’s motion, and affirm the SSA’s judgment pursuant to sentence
    four of 42 U.S.C. § 405(g). This letter explains my rationale.

           Plaintiff protectively filed his claims for benefits in August, 2013, alleging a disability
    onset date of January 1, 2009. (Tr. 194-209). His claims were denied initially and on
    reconsideration. (Tr. 112-19, 124-27). A hearing was held on August 19, 2016, before an
    Administrative Law Judge (“ALJ”). (Tr. 36-75). Following the hearing, on November 9, 2016,
    the ALJ determined that Plaintiff was not disabled within the meaning of the Social Security Act
    during the relevant time frame. (Tr. 19-29). On September 7, 2017, the Appeals Council
    granted Plaintiff’s request for review. (Tr. 189-194). After reviewing the record, the Appeals
    Council “adopt[ed] the [ALJ’s] findings or conclusions regarding whether [the Plaintiff] is
    disabled . . . [and] agree[d] with the [ALJ’s] findings under steps 1, 2, 3, 4 and 5[.]” (Tr. 4). The
    Appeals Council supplemented the ALJ’s findings with a consideration of the medical opinion of
    Dr. Jeeven Errabolu, and a discussion of the effects of Plaintiff’s mental impairment on his
    functional limitations. (Tr. 4-5). The Appeals Council’s decision therefore constitutes the final,
    reviewable decision of the Agency.2



    1
     Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties
    are fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and
    functions not reserved to the Commissioner of Social Security.
    2
      While the Appeals Council’s decision is the final administrative decision in this case, this opinion refers
    to the ALJ’s opinion to the extent that it was adopted by the Appeals Council.
Jamaleddine C. v. Commissioner, Social Security Administration;
Civil No. SAG-18-203
November 8, 2018
Page 2

       The Appeals Council found that Plaintiff suffered from the severe impairments of
“dysthymic disorder and osteoarthritis.” (Tr. 7). Despite these impairments, the Appeals
Council determined that Plaintiff retained the residual functional capacity (“RFC”) to:

       perform medium work, except he can frequently climb ramps or stairs,
       occasionally climb ladders, ropes or scaffolds, frequently stoop, kneel, crouch or
       crawl. Can frequently handle and finger bilaterally, must avoid concentrated
       exposure to extreme cold and vibration and is limited to occasional interaction
       with the public and coworkers.

(Tr. 7). The Appeals Council determined that Plaintiff could perform jobs existing in significant
numbers in the national economy and that, therefore, he was not disabled. (Tr. 7).

       Plaintiff raises three arguments on appeal: (1) that the SSA committed error by not
having a qualified psychiatrist or psychologist review Plaintiff’s case; (2) that the Appeals
Council wrongly “rejected” the opinion of Dr. Errabolu; and (3) that the vocational expert
(“VE”) failed to explain a conflict in the VE’s testimony regarding the definition of the term
“frequently.” Pl. Mot. 7-10. Plaintiff’s arguments lack merit for the reasons discussed below.

        First, Plaintiff contends that the SSA had an obligation under 42 U.S.C. § 421(h) to have
a qualified psychiatrist or psychologist review Plaintiff’s case. Pl. Mot. 7-8. That section of the
U.S. Code provides that:

       An initial determination under subsection (a), (c), (g) or (i) shall not be made until
       the Commissioner of Social Security has made every reasonable effort to ensure
       . . . in any case where there is evidence which indicates the existence of a mental
       impairment, that a qualified psychiatrist or psychologist has completed the
       medical portion of the case review and any applicable residual functional capacity
       assessment.

42 U.S.C. § 421(h). The obligation of subsection (h) does not apply to an ALJ or the Appeals
Council when an individual appeals a denial of benefits, because those hearings are governed by
subsection (d), not subsections (a), (c), (g), or (i). See 42 U.S.C. §§ 421(a), (c), (d), (g), (i).
However, the ALJ and the Appeals Council do have a duty to “develop evidence regarding the
possibility of a medically determinable mental impairment when [the Agency has] information to
suggest that such an impairment exists.” 20 C.F.R. §§ 404.1529(b), 416.929(b). Regulations
provide that a consultative examination may be purchased where the SSA lacks sufficient
evidence to reach a conclusion about disability. See 20 C.F.R. §§ 404.1519a(a); 416.919a(a).

       Here, the Appeals Council’s and ALJ’s opinions do not reflect an absence of sufficient
medical information to permit a decision to be made. At the hearing before the ALJ, Plaintiff’s
counsel submitted medical records from Plaintiff’s mental health examinations at Community
Behavioral Health. (Tr. 39, 687-717). In his decision, the ALJ discussed the records from those
examinations showing Plaintiff’s “attention and concentration were intact and not impaired,” that
Jamaleddine C. v. Commissioner, Social Security Administration;
Civil No. SAG-18-203
November 8, 2018
Page 3

he “had a cooperative attitude and behavior,” and that his appearance was appropriate. (Tr. 25).
There is no support in the record for Plaintiff’s argument that the Appeals Council decision
consisted of “[m]edical findings by lay agency personnel.” Pl. Mot. 7. To the extent that
Plaintiff argues the SSA erred at the initial and reconsideration levels by failing to have a
psychiatrist or psychologist review the case, this Court only has jurisdiction to review the final
decision of the SSA, not earlier decisions. See 42 U.S.C. § 405(g). Accordingly, there was no
requirement that the Appeals Council or ALJ order a consultative examination to further develop
the mental health medical record.

        Second, Plaintiff argues that the Appeals Council wrongly “rejected” the opinion of Dr.
Errabolu, because there were “no treatment notes to document [Dr. Errabolu’s] treatment of [the
Plaintiff] back to 2014.” Pl. Mot. 8-9. However, the Appeals Council assigned “no weight” to
Dr. Errabolu’s opinion because it was inconsistent with the medical evidence in the record. (Tr.
5). The Appeals Council specifically cited to the consultative examination records from Dr.
Christian Jensen and Dr. Melanie Montemayor, as well as objective medical imaging results, that
were inconsistent with Dr. Errabolu’s opinion. Therefore, the Appeals Council’s explanation for
the assignment of weight to Dr. Errabolu’s opinion evidence was sufficient, and does not warrant
remand.

        Third, Plaintiff argues that the VE offered conflicting testimony regarding whether a
hypothetical individual limited to only “frequent handling and fingering” could perform the jobs
identified by the VE. The VE testified that the hypothetical person with the Plaintiff’s RFC
could work as a “mold filler,” “blending machine attender,” and “fill room attendant.” (Tr. 68-
69). When Plaintiff’s counsel questioned the VE about the limitation on handling or fingering,
the VE expressed some confusion, saying, “I’m not sure how you’re crafting that [question]. But
if they were idle from handling or fingering for a third of the weekday at a continuous period,”
the hypothetical person could not do the specified jobs. (Tr. 74). Plaintiff does not offer a
definition from either the Dictionary of Occupational Titles (“DOT”) or the SSA to suggest that
“frequent” means a “continuous” limitation for one-third of a workday. Rather the SSA
generally defines “frequent” as “occurring from one-third to two-thirds . . . of a workday,” SSR
83-10, 1983 WL 31251, at *6 (S.S.A. Jan. 1, 1983), and the DOT occupational definitions
generally describe “frequently” as “exist[ing] from 1/3 to 2/3 of the time,” see, e.g., U.S. Dep't of
Labor, Dictionary of Occupational Titles § 556.687-030, Mold Filler (4th ed. 1991), 1991 WL
683505. The VE’s testimony established that Plaintiff could meet those requirements.
Therefore, Plaintiff’s contention that the VE offered conflicting testimony is without merit.
Jamaleddine C. v. Commissioner, Social Security Administration;
Civil No. SAG-18-203
November 8, 2018
Page 4

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment (ECF 12) is
DENIED and Defendant’s Motion for Summary Judgment (ECF 13) is GRANTED. The Clerk
is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                 Sincerely yours,

                                                            /s/

                                                 Stephanie A. Gallagher
                                                 United States Magistrate Judge
